Citation Nr: 1749530	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, CO.  

In February 2015, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.  

The Board remanded the matter in April 2015 for further development.  


FINDINGS OF FACT

1.  The Veteran has current left hear hearing loss disability for VA compensation purposes as a result of excessive noise exposure during service.

2.  The Veteran does not have current right ear hearing loss disability for VA compensation purposes.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016). 

2. The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, the VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from the VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in June 2009 provided all necessary notification to the Veteran.

The VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When the VA provides an examination, the VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided with VA examinations in December 2015 and February 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the December 2015 and February 2017 VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, disabilities diagnosed after discharge may also be service-connected if all the evidence, including pertinent service records, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board must assess the competence and credibility of lay statements. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating claims for VA benefits, the burden of proof only requires an approximate balance of the evidence for and against a claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  That low standard of proof is unique to the VA adjudicatory process, and the nation, in recognition of our debt to our Veterans, has taken upon itself the risk of error in awarding benefits.  Wise v. Shinseki, 26 Vet. App. 517 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Left Ear Hearing Loss Disability

The February 2017 VA examination report shows that the Veteran has sensorineural hearing loss in the left ear at a frequency greater than 26 decibels at three frequencies in the 500 to 4000 Hertz range.  The Veteran's hearing loss is therefore considered a disability according to VA standards.  38 C.F.R. § 3.385 (2016).

The Board acknowledges that the service medical records do not show any hearing loss disability during service.  However, the Veteran testified at the February 2015 Board hearing that he noticed hearing loss in service and shortly thereafter, continuing to the present.  Further, according to the lay evidence in both the February 2017 VA examination report and the Veteran's testimony at the February 2015 Board hearing, the Veteran developed hearing loss as the result of excessive noise exposure during service.  Specifically, the lay evidence shows that the Veteran was exposed to excessive noise as the result of active service on an aircraft carrier where he did deck division and maintenance duty.  In addition, the Veteran stated that his quarters were below the arresting tables on the carrier and that it was very loud, especially during night operations.  

The Board finds the Veteran's lay assertions and hearing testimony both competent and credible as to his post-service hearing loss symptoms, as well as his in-service excessive noise exposure.  38 C.F.R. § 3.159(a)(2) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Although an etiological relationship has not been demonstrated through competent medical opinion evidence, the absence of a valid medical opinion is not an absolute bar to service connection, particularly where the lay evidence of record is sufficient to find nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Accordingly, resolving doubt in the Veteran's favor, the Board finds that the evidence supports service connection for left ear hearing loss disability, as there is competent and credible evidence of in-service excessive noise exposure, with symptoms of diminished hearing occurring after service, and post-service left ear hearing loss disability for VA compensation purposes, with no post-service evidence of an intercurrent cause.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Right Ear Hearing Loss Disability

The Veteran contends that he has current bilateral hearing loss disability due to excessive noise exposure in service. 
 
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110 (West 2014); Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016); Heuer v. Brown, 7 Vet. App. 379 (1995).

The February 2017 VA examiner's report indicates that the Veteran does not have a sufficient degree of right ear hearing loss to meet the VA requirements for a current disability.  38 C.F.R. § 3.385 (2016); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Audiometric testing provided the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
15

Speech audiometry found speech recognition ability of 100 percent in the right ear.


The most probative evidence of record fails to establish the existence of a current right ear hearing loss disability.  38 C.F.R. § 3.385 (2016).  There is no current, probative evidence showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; that the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, that there are speech recognition scores using the Maryland CNC Test that are less than 94 percent for the right ear.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Heuer v. Brown, 7 Vet. App. 379 (1995).  Therefore, the Veteran does not have a right ear hearing loss disability for VA purposes.

Evidence must show that the Veteran currently has the disability for which benefits are claimed.  38 U.S.C.A. §§ 1110 (West 2014); Degmetich v. Brown, 104 F.3d 1328 (1997).  Because the most probative evidence of record does not establish that the Veteran has a current diagnosis of right ear hearing loss disability, the Board finds that the Veteran is not entitled to service connection for right ear hearing loss disability.  38 C.F.R. § 3.385 (2016).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014) ; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for left ear hearing loss disability is granted. 

Entitlement to service connection for right ear hearing loss disability is denied.


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


